                  Case 3:19-cv-01959-SI   Document 1      Filed 12/02/19    Page 1 of 10




                                UNITED STATES DISTRICT COURT
1
                                      DISTRICT OF OREGON
2
                                       PORTLAND DIVISION
3

4

5
     MARGARET DAILEY,                                Case No.: 3:19-cv-1959
6
                   Plaintiff,
7                                                    COMPLAINT AND DEMAND FOR
             v.                                      JURY TRIAL
8
                                                         1. TCPA, 47 U.S.C. § 227 et seq.
9    LENDUP,
                                                         2. OFDCPA, O.R.S. § 646.639
10                 Defendant.
                                                         3. Invasion of Privacy – Intrusion
11                                                          Upon Seclusion

12
                                   COMPLAINT FOR DAMAGES
13

14           Plaintiff, Margaret Dailey (“Plaintiff”), through her attorneys, alleges the following

15   against LendUp (“LendUp” or “Defendant”):
16                                        INTRODUCTION
17
        1.   Count I of Plaintiff’s Complaint is based upon the Telephone Consumer Protection
18
             Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute that broadly
19
             regulates the use of automated telephone equipment. Among other things, the
20

21           TCPA prohibits certain unsolicited marketing calls, restricts the use of automatic

22           dialers or prerecorded messages, and delegates rulemaking authority to the Federal
23
             Communications Commission (“FCC”).
24
        2.   Count II of Plaintiff’s Complaint is based upon the Oregon Fair Debt Collection
25
             Practices Act (“OFDCPA”), O.R.S. 646.639, which prohibits debt collectors from


                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   -1-
           Case 3:19-cv-01959-SI      Document 1      Filed 12/02/19    Page 2 of 10




          communicating with a debtor repeatedly or continuously or at times known to be
1

2         inconvenient to the debtor with the intent to harass or annoy the debtor.

3    3.   Count III of Plaintiff’s Complaint is based upon the Invasion of Privacy - Intrusion
4
          upon Seclusion, as derived from § 652B of the Restatement (Second) of Torts §
5
          652B prohibits an intentional intrusion, “physically or otherwise, upon the solitude
6
          or seclusion of another or his private affairs or concerns… that would be highly
7
          offensive to a reasonable person.”
8

9                             JURISDICTION AND VENUE

10   4.   Subject matter jurisdiction of the Court arises under 47 U.S.C. § 227 et seq. and
11
          28 U.S.C. 1331.
12
     5.   Diversity jurisdiction is proper under 28 U.S.C. § 1332. Plaintiff is a natural
13
          citizen of the state of Oregon; Defendant is an entity headquartered in the State of
14

15
          California; Plaintiff’s demand exceeds the sum of $75,001.00.

16   6.   Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) in that a substantial part of the

17        events or omissions giving rise to the claim occurred in this District.
18
     7.   Defendants transact business here; personal jurisdiction is established.
19
                                          PARTIES
20
     8.   Plaintiff is a natural person residing in the County of Washington, State of Oregon.
21

22   9.   Plaintiff is a “consumer” as defined by O.R.S. 646.639(1)(c).

23   10. Plaintiff is a “debtor” as defined by O.R.S. 646.639(1)(i).

24

25




                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                               -2-
           Case 3:19-cv-01959-SI      Document 1     Filed 12/02/19    Page 3 of 10




     11. Defendant is a business entity engaged in the business of online lending, loan
1

2        servicing and debt collection with its headquarters located at 1750 Broadway,

3        Suite 300, Oakland, CA 94612. LendUp is also known as LendUp Loans, LLC.
4
     12. Defendant is a “creditor” as defined by O.R.S. 646.639(1)(e).
5
     13. Defendant is a “debt collector” as defined by O.R.S. 646.639(1)(h).
6
                               FACTUAL ALLEGATIONS
7
     14. Defendant is attempting to collect an alleged debt from Plaintiff.
8

9    15. In or around June 2018, Defendant began placing calls to Plaintiff on her cellular

10       phone number ending in 2858, in an attempt to collect an alleged debt.
11
     16. The calls placed by Defendant originated from the following phone numbers:
12
         (925) 524-3921; (609) 975-0020; (347) 809-5912. Upon information and belief,
13
         these telephone numbers are operated by Defendant.
14

15
     17. On or about June 22, 2018, at 8:26 a.m., Plaintiff received a call on her cellular

16       telephone from (925) 524-3921; Plaintiff heard a pause before the collection agent

17       began to speak, indicating the use of an automated telephone dialing system.
18
     18. Defendant informed Plaintiff that it was attempting to collect a debt relating to her
19
         LendUp account.
20
     19. During the phone call, Plaintiff explained that she was going through financial
21

22       difficulties and was unable to pay at that time. Further, Plaintiff unequivocally

23       revoked consent to be called further on her cellular phone.
24
     20. On or about September 20, 2018, at 11:47 a.m., Plaintiff again received a call on
25
         her cellular telephone from (925) 524-3921; Plaintiff heard a pause before the


                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -3-
          Case 3:19-cv-01959-SI       Document 1      Filed 12/02/19     Page 4 of 10




         collection agent began to speak, indicating the use of an automated telephone
1

2        dialing system.

3    21. Defendant’s agent identified himself as “Travis” and informed Plaintiff that he

4
         was attempting to collect a debt relating to Plaintiff’s LendUp account.
5
     22. During the phone call, Plaintiff again explained that she was going through
6
         financial difficulties and was unable to pay at that time. Further, for the second
7
         time, Plaintiff unequivocally revoked consent to be contacted further.
8

9    23. On or about October 30, 2018, at 8:23 a.m., Plaintiff again received a call on her

10       cellular telephone from (925) 524-3921; Plaintiff heard a pause before the
11
         collection agent began to speak, indicating the use of an automated telephone
12
         dialing system.
13
     24. Defendant’s agent identified herself as “Megan” and informed Plaintiff that she
14

15
         was attempting to collect a debt relating to Plaintiff’s LendUp account.

16   25. During the phone call, Plaintiff again explained that she was going through

17       financial difficulties and was unable to pay at that time. Further, for the third time,
18
         Plaintiff unequivocally revoked consent to be contacted further.
19
     26. Despite Plaintiff’s repeated requests not to be contacted, Defendant continued to
20
         call Plaintiff on her cellular telephone.
21

22   27. On or about April 29, 2019, at 10:41 a.m., Plaintiff received a call on her cellular

23       telephone from (347) 809-5912; Plaintiff heard a pause before the collection agent
24
         began to speak, indicating the use of an automated telephone dialing system.
25




                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                               -4-
          Case 3:19-cv-01959-SI       Document 1      Filed 12/02/19    Page 5 of 10




     28. Defendant’s agent identified himself as “Quamaine” and informed Plaintiff that
1

2        he was attempting to collect a debt relating to Plaintiff’s LendUp account.

3    29. During the phone call, Plaintiff again explained that she was going through

4
         financial difficulties and was unable to pay at that time. Further, for the fourth
5
         time, Plaintiff unequivocally revoked consent to be contacted further.
6
     30. Despite Plaintiff’s fourth request not to be contacted, Defendant continued to call
7
         Plaintiff on her cellular telephone.
8

9    31. In fact, between June 22, 2018 and May 30, 2018, after Plaintiff’s initial

10       revocation of consent to be contacted, Defendant called Plaintiff approximately
11
         ONE-HUNDRED AND TWENTY (120) times on her cellular telephone.
12
     32. Furthermore, Defendant would often call Plaintiff’s telephones multiple times a
13
         day.
14

15
     33. Upon information and belief, Defendant also called third parties in an attempt to

16       collect from Plaintiff.

17   34. Plaintiff was laid off in or around July 2017 and was forced to take a job at one-
18
         third of her salary thereafter. Due to this, Plaintiff has been under constant stress,
19
         and Defendant incessant calls not only added to Plaintiff’s stress, but further
20
         induced anxiety and frustration.
21

22   35. As a result of Defendant’s conduct, Plaintiff has sustained actual damages

23       including but not limited to, physical symptoms in the form of headaches and
24
         sleeplessness, and emotional and mental pain and anguish in the form of increased
25
         stress, frustration, anxiety, inconvenience, and embarrassment.


                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                                -5-
           Case 3:19-cv-01959-SI      Document 1     Filed 12/02/19    Page 6 of 10




                                       COUNT I
1
                   Defendant’s Violations of the TCPA, 47 U.S.C. § 227
2
     36. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
3
         as though fully stated herein.
4

5
     37. Defendant violated the TCPA. Defendant’s violations include, but are not limited

6        to the following:

7           (a) Within four years prior to the filing of this action, on multiple occasions,
8
               Defendants violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in
9
               pertinent part, “It shall be unlawful for any person within the United States
10
               . . . to make any call (other than a call made for emergency purposes or made
11

12             with the prior express consent of the called party) using any automatic

13             telephone dialing system or an artificial or prerecorded voice — to any
14
               telephone number assigned to a . . . cellular telephone service . . . or any
15
               service for which the called party is charged for the call.
16
            (b) Within four years prior to the filing of this action, on multiple occasions,
17
               Defendants willfully and/or knowingly contacted Plaintiff at Plaintiff’s
18

19             cellular telephone using an artificial prerecorded voice or an automatic

20             telephone dialing system and as such, Defendant knowing and/or willfully
21
               violated the TCPA.
22
     38. As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff is entitled to an
23
         award of five hundred dollars ($500.00) in statutory damages, for each and every
24

25
         violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds that Defendant



                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -6-
          Case 3:19-cv-01959-SI        Document 1    Filed 12/02/19    Page 7 of 10




         knowingly and/or willfully violated the TCPA, Plaintiff is entitled to an award of
1

2        one thousand five hundred dollars ($1,500.00), for each and every violation

3        pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
4
                                     COUNT II
5                 (Oregon Fair Debt Collection Practices Act, O.R.S. 646.639)

6    39. Plaintiff incorporates herein by reference paragraphs one (1) through thirty-five

7
         (35) of the complaint as though fully set forth herein at length.
8
     40. Defendant violated the OFDCPA O.R.S. 646.639(2)(e) which prohibits a debt
9
         collector from “[c]ommunicat[ing] with a debtor or any member of the debtor’s
10
         family repeatedly or continuously or at times known to be inconvenient to the
11

12       debtor or any member of the debtor’s family and with intent to harass or annoy

13       the debtor or any member of the debtor’s family.”
14
     41. Defendant’s violation of OFDCPA O.R.S. 646.639(2) with the following actions:
15
           (a) Commencing in or around January 2019, Defendant began calling Plaintiff
16
               on a nearly daily basis.
17

18
           (b) Commencing in or around January 2019, Defendant began calling Plaintiff

19             multiple times a day.
20         (c) Defendant called Plaintiff approximately one-hundred and twenty (120)
21
               times after her first revocation.
22
           (d) Plaintiff had to tell LendUp to stop calling her at least five (5) times before
23
               LendUp would heed her request.
24

25




                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -7-
            Case 3:19-cv-01959-SI        Document 1    Filed 12/02/19     Page 8 of 10




     42. Defendant’s acts, as described above, were done intentionally with the purpose of
1

2         harassing or annoying Plaintiff in order to induce her to pay the alleged debt.

3    43. As a result of the foregoing violations of the OFDCPA, Defendant is liable to

4
          Plaintiff for the following:
5
             (a) Actual damages pursuant to O.R.S. 646.641(1).
6
             (b) Punitive damages pursuant to O.R.S. 646.641(1).
7
             (c) Plaintiff’s reasonable attorney’s fees pursuant to O.R.S. 646.641(2).
8

9                                      COUNT III
                               Defendant’s Invasion of Privacy
10                               (Intrusion upon Seclusion)
11
     1. Plaintiff incorporates herein by reference paragraphs one (1) through thirty-five
12
          (35) of the complaint as though fully set forth herein at length.
13
     2.   Defendant violated Plaintiff’s privacy. Defendant’s violations include, but are not
14

15
          limited to, the following:

16           (a) Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s

17               solitude and seclusion by engaging in harassing phone calls in an attempt to
18
                 collect on an alleged debt despite numerous requests for the calls to cease.
19
             (b) Defendants conduct would be highly offensive to a reasonable person as
20
                 Plaintiff received calls that interrupted Plaintiff’s work and sleep schedule.
21

22           (c) Defendant’s acts, as described above, were done intentionally with the

23               purpose of coercing Plaintiff to pay the alleged debt.
24

25




                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                               -8-
               Case 3:19-cv-01959-SI       Document 1      Filed 12/02/19    Page 9 of 10




        3.   As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is liable to
1

2            Plaintiff for actual damages. If the Court finds that the conduct is found to be

3            egregious, Plaintiff may recover punitive damages.
4
                                       PRAYER FOR RELIEF
5
             WHEREFORE, Plaintiff, Margaret Dailey, respectfully requests judgment be
6
     entered against Defendant, LendUp, for the following:
7
                A. Declaratory judgment that Defendants violated the TCPA;
8

9               B. Statutory damages pursuant to 47 U.S.C. § 227(b)(3)(B), 47 U.S.C. §

10                  227(b)(3)(C) and 73 P.S. § 2270.5(c);
11
                C. Actual damages pursuant to O.R.S. 646.641(1).
12
                D. Punitive damages pursuant to O.R.S. 646.641(1).
13
                E. Costs and reasonable attorney’s fees pursuant to O.R.S. 646.641(2).
14

15
                F. Actual and punitive damages resulting from the invasion of privacy;

16              G. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

17                  allowed under the law; and
18
                H. Any other relief that this Honorable Court deems appropriate.
19
                                   DEMAND FOR JURY TRIAL
20
             Please take notice that Plaintiff demands a trial by jury in this action.
21

22

23

24
                                                         RESPECTFULLY SUBMITTED,
25




                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   -9-
            Case 3:19-cv-01959-SI   Document 1      Filed 12/02/19   Page 10 of 10




1
                                                   PRICE LAW GROUP, APC
2
     Date: December 2, 2019              By:       /s/Dawn M. McCraw
3                                                  Dawn M. McCraw, OBN #192649
                                                   8245 N. 85th Way
4
                                                   Scottsdale, AZ 85258
5
                                                   T: (818) 600-5585
                                                   F: (818) 600-5485
6                                                  E: dawn@pricelawgroup.com
                                                   Attorney for Plaintiff
7                                                  Margaret Dailey
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                        COMPLAINT AND DEMAND FOR JURY TRIAL
                                          - 10 -
